Citation Nr: 1729527	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to April 1971.  He is the recipient of the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction has transferred to the St. Petersburg, Florida RO.

This matter was previously before the Board in March 2014 and most recently in May 2016, where the issues of service connection for hypertension and arthritis were remanded for further development.  

Thereafter, in a September 2016 rating decision, the RO granted service connection for hypertension and assigned an evaluation of 0 percent, effective March 27, 2006.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, remand is necessary to satisfy VA's duty to assist the Veteran.  Specifically, the Board finds that further development is required to obtain records identified by the Veteran and his representative. See Brief dated July 2017.  

The Veteran contends that the medical evidence in the record is inadequate and that his service treatment records and private medical records from the 1970s should be obtained, and provided to the June 2016 examiner for a supplemental opinion. See Brief at pg. 3.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making reasonable efforts to obtain relevant private medical records from the 1970s as none is associated with the claims file. 38 C.F.R. § 3.159(c)(1).  On remand, efforts should be made to obtain relevant private records from the 1970s.

Additionally, remand is required to attempt to obtain any outstanding records of treatment from active service.  Clinical records from inpatient hospital treatment are kept separately from a veteran's service treatment records (STRs). See M21-1, VA Adjudication Procedures Manual, Part III, Subpart iii, Chapter 2, Section B, Topic 4.  On remand, a request for any in-service treatment or clinical records should be submitted.

Lastly, in her opinion, the June 2016 VA physician concluded that "without medical records from the 1970s" there is insufficient evidence to support causation of arthritis in-service.  She further explained that she was unable to locate records that describe the onset or related symptoms.  See June 2016 Medical Opinion Disability Benefits Questionnaire (DBQ).  If additional relevant records are obtained, an addendum opinion from the June 2016 examiner is requested.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file all outstanding service treatment records and any clinical records during the Veteran's active service from March 1969 to April 1971.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically, the Veteran has asserted private treatment records from the 1970s may exist.  

After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide such newly obtained records to the June 2016 examiner for an addendum opinion.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current diagnosis of arthritis to include the low back, neck, knees or hands, had its onset in, or is otherwise related to, active military service.

4. Upon completion of the requested development and any other development deemed appropriate, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




